     Case 2:14-cv-07086-JAK-SK Document 178 Filed 04/30/19 Page 1 of 4 Page ID #:5707



 1    PETER RUKIN (SBN 178336)
 2    prukin@rukinhyland.com
      VALERIE BRENDER (SBN 298224)
 3    vbrender@ rukinhyland.com
 4    RUKIN HYLAND & RIGGIN LLP
      1939 Harrison Street, Suite 290
 5    Oakland, CA 94612
 6    Telephone: (415) 421-1800
      Facsimile: (415) 421-1700
 7
 8    (Additional counsel listed below)
 9
                                           UNITED STATES DISTRICT COURT
10
                                       CENTRAL DISTRICT OF CALIFORNIA
11
12
13                                                                        )   LEAD CASE NO.: LA CV14-07086-JAK
      RAYMOND ALFRED, MARVIN                                              )
      BARRISH, and ASHLEY ALVES,                                              (SKx)
14                                                                        )
      individually and on behalf of all others                            )   Consolidated with Case Nos.:
15    similarly situated,                                                 )
                                                                          )    LA CV19-01660-JAK (SKx)
16                                    Plaintiffs,                         )    LA CV19-01998-JAK (SKx)
                                                                          )
17                          vs.                                           )
                                                                          )   NOTICE OF MOTION AND
      PEPPERIDGE FARM, INC., a                                            )   PLAINTIFFS’ UNOPPOSED MOTION
18                                                                            FOR PRELIMINARY APPROVAL OF
      Connecticut Corporation, and DOES 1-                                )
                                                                          )   CLASS ACTION SETTLEMENT
19    100, inclusive,                                                     )
20                      Defendant.                                        )   Hearing date: June 17, 2019
                                                                          )   Time: 8:30 a.m.
21                                                                        )
                                                                          )   Courtroom: 10 B
22                                                                        )
                                                                          )   Judge: Hon. John A. Kronstadt
23                                                                        )
                                                                          )
24
25
26
27
28
      Notice
      P      of Motion and Plaintiffs’ Unopposed Motion for Preliminary                Case No. 2:14-cv-07086-JAK-SK
      L
       Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178 Filed 04/30/19 Page 2 of 4 Page ID #:5708


 1    WILMER J. HARRIS (SBN: 150407)
      wharris@sdshhlaw.com
 2    SCHONBRUN SEPLOW HARRIS &
 3    HOFFMAN LLP
      715 Fremont Avenue, Suite A
 4    S. Pasadena, CA 91030
 5    Telephone: (626) 441-4129
      Facsimile: (626) 283-5770
 6
 7    THOMAS V. URMY, JR. (admitted pro hac vice)
      turmy@shulaw.com
 8    SHAPIRO HABER & URMY LLP
 9    Seaport East
      Two Seaport Lane
10    Boston, MA 02210
11    Telephone: (617) 439-3939
      Facsimile: (617) 439-0134
12
13    ADAM J. SHAFRAN (admitted pro hac vice)
      ashafran@rflawyers.com
14    JONATHON D. FRIEDMANN (admitted pro hac vice)
15    jfriedmann@rflawyers.com
      RUDOLPH FRIEDMANN LLP
16    92 State Street
17    Boston, MA 02109
      Telephone: (617) 723-7700
18    Facsimile: (617) 227-0313
19
      ROBERT J. WOZNIAK, JR. (pro hac vice admission pending)
20    Rwozniak@fklmlaw.com
21    FREED KANNER LONDON & MILLEN, LLC
      2201 Waukegan Road, Suite 130
22    Bannockburn, IL 60015
23    Telephone: (224) 632-4500
      Facsimile: (224) 632-4521
24
25    Attorneys for Plaintiffs
26
27
28
                                                                             1
       Memorandum of Points and Authorities in Support of Joint Motion for       Case No. 2:14-cv-07086-JAK-SK
       Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178 Filed 04/30/19 Page 3 of 4 Page ID #:5709


 1 TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF
   RECORD:
 2
          PLEASE TAKE NOTICE that on June 17, 2019, at 8:30 a.m., or as
 3
   soon thereafter as the matter may be heard in the courtroom of the Honorable John
 4
   A. Krondstadt, in Courtroom 10B of the United States District Court for
 5
   the Central District of California, Western Division, located at 350 W. First Street, Los
 6
   Angeles, California, Plaintiffs Raymond Alfred, Marvin Barrish, Ashley Alves, Matthew
 7
   Jones, Daniel Mulhern, Edmund Sayward Sr., and John Provost will and hereby do
 8
   move this Court for an order granting their Motion for Preliminary Approval of Class
 9
   Action Settlement.
10
          This motion is based on this Notice of Motion and Plaintiffs’ Unopposed Motion
11
   for Preliminary Approval of Class Action Settlement, the attached Memorandum of
12
   Points And Authorities in Support of Motion, the Declaration of Peter S. Rukin and its
13
   attached exhibit, the Declaration of Adam J. Shafran, the Declaration of Thomas J.
14
   Urmy and its attached exhibit, the Declaration of Wilmer J. Harris, and the Declaration
15
   of Robert J. Wozniak, all of which Plaintiffs filed concurrently with this Motion, and all
16
   other pleadings and papers on file in this action, and such argument as the Court may
17
   hear.
18
19
       Dated: April 30, 2019                                   RUKIN HYLAND & RIGGIN LLP
20
21
                                                               By: /s/ Peter Rukin
22
                                                                       Peter Rukin
23
24                                                                   PETER RUKIN
                                                                     prukin@rukinhyland.com
25                                                                   VALERIE BRENDER
26                                                                   vbrender@ rukinhyland.com
                                                                     RUKIN HYLAND & RIGGIN LLP
27
                                                                     1939 Harrison Street, Suite 290
28                                                                   Oakland, CA 94612
                                                                           2
       Notice of Motion and Plaintiffs’ Unopposed Motion for Preliminary              Case No. 2:14-cv-07086-JAK-SK
       Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178 Filed 04/30/19 Page 4 of 4 Page ID #:5710


 1                                                                   Telephone: (415) 421-1800
                                                                     Facsimile: (415) 421-1700
 2
 3                                                                   WILMER J. HARRIS
                                                                     wharris@sdshhlaw.com
 4                                                                   SCHONBRUN SEPLOW HARRIS &
 5                                                                   HOFFMAN LLP
                                                                     715 Fremont Avenue, Suite A
 6                                                                   S. Pasadena, CA 91030
 7                                                                   Telephone: (626) 441-4129
                                                                     Facsimile: (626) 283-5770
 8
 9                                                                   THOMAS V. URMY, JR.
                                                                     turmy@shulaw.com
10                                                                   SHAPIRO HABER & URMY LLP
11                                                                   Seaport East
                                                                     Two Seaport Lane
12                                                                   Boston, MA 02210
13                                                                   Telephone: (617) 439-3939
                                                                     Facsimile: (617) 439-0134
14
15                                                                   ADAM J. SHAFRAN
                                                                     ashafran@rflawyers.com
16
                                                                     JONATHON D. FRIEDMANN
17                                                                   RUDOLPH FRIEDMANN LLP
                                                                     92 State Street
18
                                                                     Boston, MA 02109
19                                                                   Telephone: (617) 723-7700
                                                                     Facsimile: (617) 227-0313
20
21                                                                   ROBERT J. WOZNIAK, JR.
                                                                     Rwozniak@fklmlaw.com
22                                                                   FREED KANNER LONDON & MILLEN, LLC
23                                                                   2201 Waukegan Road, Suite 130
                                                                     Bannockburn, IL 60015
24                                                                   Telephone: (224) 632-4500
25                                                                   Facsimile: (224) 632-4521
26
                                                                     Attorneys for Plaintiffs
27
28
                                                                           3
       Notice of Motion and Plaintiffs’ Unopposed Motion for Preliminary                 Case No. 2:14-cv-07086-JAK-SK
       Approval of Class Action Settlement
